DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the claim recites “The thermosetting resin composition according to claim 7”. However, claim 7 has been cancelled. Thus, the claim is indefinite. For the purposes of examination, claim 8 has been interpreted as if it depends from claim 1, which now contains the limitations of previous claim 7.
With respect to claim 8, the claim recites “a content ratio of the component (A-1) is from 30 to 95% by mass based on the total amount of the component (A-1) and the component (A-2)” in lines 1-3. The scope of the claim is unclear and appears to conflict with claim 1, which recites “A thermosetting resin composition comprising (A) a phenol-based resin, the component (A) containing (A-1) a phenol-based resin… and (A-2) a phenol-based resin… wherein a content of the component (A-1) is from 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition”. The language of claim 1 implies there are only two components in the thermosetting resin composition being (A-1) and (A-2), and that (A-1) is 5-25% by mass of the resin composition, whereas claim 8 conflicts with this limitation. The ratios would not conflict if the composition in claim 1 contains other components that are not positively recited, such as the thermosetting resin (B) mentioned in claims 9-10; however, claim 1 does not positively recite other components, and thus the ratios conflict, causing claim 8 to be indefinite.

Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015-089940 A, “Amano”) in view of Ooyama et al. (US 2020/0413542 A1, “Ooyama”) and Morita et al. (US 2019/0181113 A1, “Morita”). It is noted that the disclosure of Amano is based off a machine translation of the reference included with the Office action mailed 03 September 2021, except for the structures, which come from the original JP document.
With respect to claims 1-2 and 22, Amano discloses a polyvalent hydroxy resin used as a curing agent for a thermosetting epoxy resin composition (Page 7, “(Use of polyvalent hydroxy resin)”). The polyvalent hydroxy resin has structural units (A) and (B) having the structures shown below, where R1 is an allyl group, R2 is a linear or branched hydrocarbon group having 10 to 25 carbon atoms, X is a hydrogen atom or a hydroxyl group, and m and n are each independently 0 or 1 (Page 3 of the machine translation, “A first aspect of the present invention… 0 or 1]”; page 2, line 10 of the original document). The polyvalent hydroxy resin having structural units (A) and (B) corresponds to the claimed phenol-based resin (A), and the structural unit (B) corresponds to the portion of the phenol-based resin (A-1) having an aliphatic hydrocarbon group having 10 to 25 carbon atoms presently claimed since the linear or branched hydrocarbon group having 10 to 25 carbon atoms is an aliphatic hydrocarbon group as defined by the instant specification ([0014], “The aliphatic hydrocarbon group having 10 to 25 carbon atoms contained in the phenol-based resin (A-1) may be any of chain-like (e.g., linear chain-like and branched chain-like)…”). Since the polyvalent hydroxy resin is used as a curing agent for a thermosetting epoxy resin (Page 7, “(Use of polyvalent hydroxy resin)”), this is considered to meet the thermosetting resin composition comprising a phenol-based resin (A). The structural unit (A) corresponds to the claimed structural unit (a1), and the structural unit (B) corresponds to the claimed structural unit (a2). The mass mean molecular weight (Mw), i.e. weight average molecular weight, of the polyvalent hydroxy resin is 2000 or less (Page 5, “It is preferable that it is 2000 or less, as for the mass mean molecular weight (Mw) of the polyvalent hydroxy resin…”), which overlaps the claimed range. The polyhydroxy resin has a hydroxyl equivalent, i.e. hydroxy group equivalent, of 214 g/eq and 206 g/eq (Pages 9-10, Examples 1 and 2), which falls within the claimed range.

    PNG
    media_image1.png
    182
    426
    media_image1.png
    Greyscale

However, while Amano discloses the use of an additional phenol resin (page 8, “The epoxy resin composition may optionally…”), Amano does not disclose wherein the resin composition further contains a phenol-based resin (A-2) that does not have an aliphatic hydrocarbon group having 10 to 25 carbon atoms, nor wherein a content of the component (A-1) is from 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
Ooyama teaches the use of phenol-based epoxy resin curing agents which provide heat-resistance and water-resistance, which include MEH-7851 from Meiwa Plastic Industries, Ltd., and KA-1165 from DIC Corporation ([0092-0093]), which are identical to those used as the phenol-based resin (A-2) (see instant specification, [0037]).
Amano and Ooyama are analogous inventions in the field of epoxy resins containing phenol-based curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin composition of Amano to contain a phenol-based epoxy resin curing agent taught by Ooyama in order to provide an epoxy resin having heat-resistance and water-resistance (Ooyama, [0092]).
However, Amano in view of Ooyama does not disclose wherein a content of the component (A-1) is from 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
Morita teaches an epoxy resin having a curing agent made from a polyhydric phenol resin, which may be used singly or in mixtures; the curing agent is present in an amount of 0.5 to 50% by mass with respect to the epoxy resin, and provides an epoxy resin having necessary tacky adhesiveness and fast curing performance ([0040]). Thus, the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Amano in view of Ooyama and Morita are analogous inventions in the field of epoxy resins having polyhydric phenol curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Ooyama to be in an amount, including that presently claimed, as taught by Morita in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).
With respect to claim 3, Amano discloses the molar ratio of the structural unit (A) to the structural unit (B), corresponding to the claimed molar ratio of the structural unit (a1) to the structural unit (a2), is from 0.5 to 3.0 (Page 4, “In the polyvalent hydroxy resin of the present invention, the molar ratio…”), which falls within the claimed range.
With respect to claim 8, while Amano in view of Ooyama and Morita does not disclose a content ratio of the component (A-1) being 30-95% by mass based on the total amount of the component (A-1) and the component (A-2), Amano discloses the component (A-1) is used as a curing agent for epoxy resins and provides a material with low water absorbency and low elastic modulus (Amano, page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of the component (A-1), including over values presently claimed, in order to provide an epoxy resin with desired water absorbency and elastic modulus.
Alternatively, Amano in view of Ooyama and Morita does not teach individual amounts of the (A-1) and (A-2) components. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% (A-1) - 50% (A-2) each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
With respect to claims 9-10, Amano discloses the polyvalent hydroxy resin used as a curing agent for an epoxy resin, which is a thermosetting resin (Page 7, “The epoxy resin composition containing the polyvalent hydroxy resin of the present invention and an epoxy resin is thermosetting…”). The epoxy resin corresponds to the claimed thermosetting resin (B).
With respect to claim 19, as set forth in the rejection of claim 1 above, Amano in view of Ooyama and Morita discloses the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the presently claimed range. Amano in view of Ooyama and Morita further discloses the phenol curing agent provides an epoxy resin having necessary tacky adhesiveness and fast curing performance (Morita, [0040]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Ooyama to be in an amount, including that presently claimed, in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).
With respect to claim 21, as set forth in the rejection of claim 1 above, Amano in view of Ooyama and Morita discloses the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the presently claimed range. Amano in view of Ooyama and Morita further discloses the phenol curing agent provides an epoxy resin having necessary tacky adhesiveness and fast curing performance (Morita, [0040]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Ooyama to be in an amount, including that presently claimed, in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).

Claims 1-3, 8-10, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2015-089940 A, “Amano”) in view of Goto et al. (US 2011/0244183 A1, “Goto”) and Morita et al. (US 2019/0181113 A1, “Morita”). It is noted that the disclosure of Amano is based off a machine translation of the reference included with the Office action mailed 03 September 2021, except for the structures, which come from the original JP document.
With respect to claims 1-2 and 22, Amano discloses a polyvalent hydroxy resin used as a curing agent for a thermosetting epoxy resin composition (Page 7, “(Use of polyvalent hydroxy resin)”). The polyvalent hydroxy resin has structural units (A) and (B) having the structures shown below, where R1 is an allyl group, R2 is a linear or branched hydrocarbon group having 10 to 25 carbon atoms, X is a hydrogen atom or a hydroxyl group, and m and n are each independently 0 or 1 (Page 3 of the machine translation, “A first aspect of the present invention… 0 or 1]”; page 2, line 10 of the original document). The polyvalent hydroxy resin having structural units (A) and (B) corresponds to the claimed phenol-based resin (A), and the structural unit (B) corresponds to the portion of the phenol-based resin (A-1) having an aliphatic hydrocarbon group having 10 to 25 carbon atoms presently claimed since the linear or branched hydrocarbon group having 10 to 25 carbon atoms is an aliphatic hydrocarbon group as defined by the instant specification ([0014], “The aliphatic hydrocarbon group having 10 to 25 carbon atoms contained in the phenol-based resin (A-1) may be any of chain-like (e.g., linear chain-like and branched chain-like)…”). Since the polyvalent hydroxy resin is used as a curing agent for a thermosetting epoxy resin (Page 7, “(Use of polyvalent hydroxy resin)”), this is considered to meet the thermosetting resin composition comprising a phenol-based resin (A). The structural unit (A) corresponds to the claimed structural unit (a1), and the structural unit (B) corresponds to the claimed structural unit (a2). The mass mean molecular weight (Mw), i.e. weight average molecular weight, of the polyvalent hydroxy resin is 2000 or less (Page 5, “It is preferable that it is 2000 or less, as for the mass mean molecular weight (Mw) of the polyvalent hydroxy resin…”), which overlaps the claimed range. The polyhydroxy resin has a hydroxyl equivalent, i.e. hydroxy group equivalent, of 214 g/eq and 206 g/eq (Pages 9-10, Examples 1 and 2), which falls within the claimed range.

    PNG
    media_image1.png
    182
    426
    media_image1.png
    Greyscale

However, while Amano discloses the use of an additional phenol resin (page 8, “The epoxy resin composition may optionally…”), Amano does not disclose wherein the resin composition further contains a phenol-based resin (A-2) that does not have an aliphatic hydrocarbon group having 10 to 25 carbon atoms, nor wherein a content of the component (A-1) is from 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
Goto teaches the use of phenolic curing agents in an epoxy resin composition which improves the heat resistance and dimensional stability of the cured body and reduces water absorptivity of the cured body (Abstract, [0060]). Goto teaches the use of MEH7851-4H as a phenol curing agent ([0205]), which is the same as what Applicant discloses as a phenol-based resin (A-2) (see instant specification, [0037]).
Amano and Goto are analogous inventions in the field of epoxy resins containing phenolic curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Amano to contain the phenolic curing agent taught by Goto in order to improve the heat resistance and dimensional stability of the cured epoxy and reduce the water absorptivity of the cured epoxy (Goto, [0060]).
However, Amano in view of Goto does not disclose wherein a content of the component (A-1) is from 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
Morita teaches an epoxy resin having a curing agent made from a polyhydric phenol resin, which may be used singly or in mixtures; the curing agent is present in an amount of 0.5 to 50% by mass with respect to the epoxy resin, and provides an epoxy resin having necessary tacky adhesiveness and fast curing performance ([0040]). Thus, the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Amano in view of Goto and Morita are analogous inventions in the field of epoxy resins having polyhydric phenol curing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Goto to be in an amount, including that presently claimed, as taught by Morita in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).
With respect to claim 3, Amano discloses the molar ratio of the structural unit (A) to the structural unit (B), corresponding to the claimed molar ratio of the structural unit (a1) to the structural unit (a2), is from 0.5 to 3.0 (Page 4, “In the polyvalent hydroxy resin of the present invention, the molar ratio…”), which falls within the claimed range.
With respect to claim 8, Amano discloses the polyvalent hydroxy resin is used as a curing agent for epoxy resins, which forms a cured material having low water absorbency and a low elastic modulus (page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”). Goto teaches the amount of the phenolic curing agent, corresponding to the component (A-2) is 1-200 parts per 100 parts epoxy in order to ensure sufficient curing while not saturating the epoxy (Goto, [0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the component (A-1), including over values presently claimed, and also vary the content ratio of the component (A-1) to (A-2), including over values presently claimed, in order to provide an epoxy resin having desired water absorbency and elastic modulus (Amano, page 3, “This invention is made in view of the said situation…” and “According to the present invention, a polyhydroxy resin…”) that is sufficiently cured and not saturated (Goto, [0083]).
With respect to claims 9-10, Amano discloses the polyvalent hydroxy resin used as a curing agent for an epoxy resin, which is a thermosetting resin (Page 7, “The epoxy resin composition containing the polyvalent hydroxy resin of the present invention and an epoxy resin is thermosetting…”). The epoxy resin corresponds to the claimed thermosetting resin (B).
With respect to claim 19, as set forth in the rejection of claim 1 above, Amano in view of Goto and Morita discloses the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the present claimed range. Amano in view of Goto and Morita further discloses the phenol curing agent provides an epoxy resin having necessary tacky adhesiveness and fast curing performance (Morita, [0040]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Goto to be in an amount, including that presently claimed, in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).
With respect to claim 21, as set forth in the rejection of claim 1 above, Amano in view of Goto and Morita discloses the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the present claimed range. Amano in view of Goto and Morita further discloses the phenol curing agent provides an epoxy resin having necessary tacky adhesiveness and fast curing performance (Morita, [0040]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Goto to be in an amount, including that presently claimed, in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).

Response to Arguments
Due to the cancellation of claims 4-5, 7, 17-18, and 20, the 35 U.S.C. 103 rejections of claims 4-5, 7, 17-18, and 20 are withdrawn.

Applicant’s arguments filed 28 September 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Amano, Applicant argues Amano does not disclose the content of the component (A-1) as presently claimed. Applicant further argues there is no teaching or suggestion from Amano that would lead one of ordinary skill in the art to arrive at the claimed content of component (A-1). Applicant additionally argues they have discovered unexpectedly superior results, specifically a prepreg having low tackiness, and points to the Examples for support. The examiner respectfully disagrees.
In response to Applicant’s arguments regarding Amano, it is first noted that claims 1-3, 8-10, 19, and 21-22 are now rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Ooyama and Morita or Amano in view of Goto and Morita as set forth above. The examiner acknowledges that while Amano is silent regarding the content of the component (A-1), Amano was not used to meet this limitation. Rather, Morita was used to meet this limitation. Morita teaches an epoxy resin having a curing agent made from a polyhydric phenol resin, which may be used singly or in mixtures; the curing agent is present in an amount of 0.5 to 50% by mass with respect to the epoxy resin, and provides an epoxy resin having necessary tacky adhesiveness and fast curing performance ([0040]). Thus, the amount of the curing agent, i.e. polyhydric phenol resin, with respect to 100 parts of the resin composition is 0.498 (0.5*100/[100+0.5] ≈ 0.498) to 33.333 (50*100/[100+50] ≈ 33.333), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Amano in view of Ooyama and Morita are analogous inventions in the field of epoxy resins having polyhydric phenol curing agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polyhydric phenol (A-1) of Amano in view of Ooyama or Goto to be in an amount, including that presently claimed, as taught by Morita in order to provide an epoxy resin having necessary tackiness and fast curing performance (Morita, [0040]).
In response to Applicant’s argument regarding unexpectedly superior results, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly, the Examples relate to specific phenol-based resins (A-1). The first phenol-based resin (A-1-a) is made from 300 g of cardanol, 150 g of methanol, and 120 g of a 50% formaldehyde aqueous solution being charged into a flask before adding a 30% sodium hydroxide aqueous solution dropwise over the course of 2 hours before heating to 45° and reacting for 6 hours; afterwards, 35% hydrochloric acid is added to neutralize the sodium hydroxide before adding 1,342 g of o-allylphenol and 1.34 g oxalic acid, heating to 100°C and reacting for 5 hours before rinsing with water and distilling off excess o-allylphenol. This reaction produced a phenol-based resin having a weight average molecular weight of 1,412 and a hydroxy group equivalent of 214 g/eq (see instant specification, pages 29-30, [0061-0062]).
The Examples additionally relate to a second phenol-based resin (A-1-b) made from 248 g of p-(4-pentylcyclohexyl)phenol, 150 g of methanol, 120 g of a 50% formaldehyde aqueous solution being charged into a flask before adding a 30% sodium hydroxide aqueous solution dropwise over the course of 2 hours before heating to 45°C and reacting for 6 hours; afterwards, 35% hydrochloric acid is added to neutralize the sodium hydroxide before adding 1,342 g of o-allylphenol and 1.34 g oxalic acid, heating to 100°C and reacting for 5 hours before rinsing with water and distilling off excess o-allylphenol. This reaction produced a phenol-based resin having a weight average molecular weight of 1,738 and a hydroxy group equivalent of 238 g/eq (see instant specification, page 31, [0065]).
However, the present claims are broadly drawn to any phenol-based resin (A-1) having an aliphatic hydrocarbon group having 10-25 carbon atoms, a weight average molecular weight of 1,000-3,500, and a hydroxyl group equivalent of 95-300 g/eq. There is no data at the upper or lower end point of the weight average molecular weight or the hydroxy group equivalent.
Secondly, the Examples relate to a specific component (A-2) being an undisclosed cresol novolac type phenol resin having a hydroxy group equivalent of 119 g/eq provided by DIC corporation (see instant specification, page 31, [0066]), whereas the present claims broadly allow for any phenol-based resin not having an aliphatic hydrocarbon group having 10-25 carbon atoms.
Thirdly, the Examples relate to a specific thermosetting resin composition. Example 1 relates to: the phenol-based resin (A-1-a); a cresol novolac type phenol resin having a hydroxy group equivalent of 119 g/eq; a dicyclopentadiene type epoxy resin having an epoxy equivalent of 254 g/eq; pulverized silica; a coupling agent A-187 from Momentive Performance Materials, Inc.; being dissolved in methyl isobutyl ketone before adding 2-methylimidaole as a curing accelerator to provide a varnish having a non-volatile content of 40% by mass. The phenol-based resin (A-1-a) is present in an amount of 8 parts by mass; the cresol novolac type phenol resin is present in an amount of 2 parts by mass; the dicyclopentadiene type epoxy resin is present in an amount of 40 parts by mass; the 2-methylimidazole is present in an amount of 0.1 parts by mass; the pulverized silica is present in an amount of 20 parts by mass; and the A-187 is present in an amount of 0.1 parts by mass (see instant specification, pages 31-32, [0066], and page 41, [0101]).
Example 2 is prepared the same way as Example 1, except that the amounts of (A-1-a) and (A-2) are doubled; Example 3 is prepared the same way as Example 1 except that tetrabromobisphenol A type epoxy resin is used as the thermosetting resin; Example 4 is prepared the same way as Example 3, except the amounts of (A-1-a) and (A-2) are doubled; Example 5 is produced the same way as Example 1, except that a naphthalene skeleton-containing novolac type epoxy resin is used as the thermosetting resin; Example 6 is produced the same way as Example 5, except the amounts of (A-1-a) and (A-2) are doubled; Example 7 is produced the same way as Example 1, except a phenol novolac type epoxy resin is used as the thermosetting resin; Example 8 is produced the same way as Example 7, except the amounts of (A-1-a) and (A-2) are doubled; Example 9 is produced the same way as Example 1, except a phenol biphenyl aralkyl type epoxy resin is used as the thermosetting resin; Example 10 is produced the same way as Example 9, except the amounts of (A-1-a) and (A-2) are doubled; Example 11 is produced the same way as Example 2, except the phenol-based resin (A-1-b) is used instead of the phenol-based resin (A-1-a); Example 12 is produced the same way as Example 11, except that tetrabromobisphenol A type epoxy resin is used as the thermosetting resin; Example 13 is produced the same way as Example 11, except that a naphthalene skeleton-containing novolac type epoxy resin is used as the thermosetting resin; Example 14 is produced the same way as Example 11, except that a phenol novolac type epoxy resin is used as the thermosetting resin; Example 15 is produced the same way as Example 11, except that a phenol biphenyl aralkyl type epoxy resin is used as the thermosetting resin; and Example 16 is produced the same way as Example 15, except the amount of component (A-1-b) is 14 parts by mass and the amount of the cresol novolac type phenol resin is 6 parts by mass (see instant specification, pages 32-34, [0067-0081] and pages 41-42, [0101-0102]). Examples 17 and 18 are prepared the same way as Example 3, except the amount of (A-1-a) is 35 and 45, respectively, the amount of (A-2) is 15 and 5, respectively, and the amount of tetrabromobisphenol A type epoxy resin is 30 parts for both (see instant specification, pages 34-35, [0082], and page 42, [0102]).
The content of the component (A-1) in Examples 1-16 ranges from 10 (100*8/[8+2+70] = 10) to about 17.778 (100*16/[16+4+70] ≈ 17.778) parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition; the content of the component (A-1) in Examples 17-18 is from 43.75 (100*35/[35+15+30] = 43.75) to 56.25 (100*45/[45+5+30]) parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition.
However, the present claims allow for broadly any thermosetting resin, any component (A-2), and the component (A-1) being any phenol-based resin having an aliphatic hydrocarbon group having 10-25 carbon atoms, having a weight average molecular weight of 1,000-3,500, and a hydroxy group equivalent of 95-300 g/eq, being present in an amount of 5 to 25 parts by mass per 100 parts by mass of the total resin content of the thermosetting resin composition. There is no data at the upper or lower limits of the amount of the component (A-1).
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Abe et al. (JP 2017-110198 A, original document previously made of record, disclosure based off machine translation included with this action) discloses polyhydroxy resins having structures similar to those of the present invention ([0017-0019]) which are used as curing agents for epoxy resins, resins having carboxyl groups, isocyanate resins, and halide-based resins ([0057]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787